Appeal by the defendant from a purported amended judgment of the Supreme Court, Queens County (Rotker, J.), rendered May 9, 1995.
Ordered that the appeal is dismissed.
The appeal from the purported amended judgment must be dismissed, as the purported amended judgment is merely an execution of the sentence imposed June 3, 1994 (see, People v DeVillar, 264 AD2d 528).
The defendant also attempts to raise arguments concerning an amended judgment of the same court on Indictment No. 11856/93, also rendered May 9, 1995. However, the arguments cannot be considered because no appeal was taken therefrom. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.